 

 

oO Se IN HN OHO Fe |]D NH

NO hb DN PY HO HP PO KN HNO wm mee ee ee
on NI HDB A Fb WwW NO FY TD BO DB st HDB WT FP WO NY KF OS

Case 1:16-cr-00037-NONE-SKO Document 53 Filed 06/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:16-CR-00037-1- NONE
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
OTONIEL SERNA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Victor Chavez be appointed to represent the above
defendant in this case effective nunc pro tunc to June 19, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 6/26/2020

se
HON. ERICA P. GROSJEAN

United States Magistrate Judge

foc

 

 

 

 
